DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim(s) 3 and 13, the phrase "one of" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. For example, the claim language “one of” which includes 1 and/or 2 and does not require the formula. Thus it is unclear if the formula is part of the claim or not. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3, 4-5, 9, 11-13, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Non-Patent Literature: Edge Caching at Base Stations With Device-to-Device Offloading;” Published January 9, 2017), hereafter referred to as “Wang”, in view of Zhang (US 2017/0346881), hereafter referred as “Zhang”, in further view of Avrachenkov et al. (Non-Patent Literature: “Optimization of Caching Devices with Geometric Constraints;” Published January 4, 2018), hereafter referred as “Avrachenkov”.

Regarding claim 1, Wang discloses:
An operating method of an electronic device (e.g. base station; Fig. 1), comprising: 
allowing a plurality of edge nodes to split and store some of the packets split from the content (e.g. edge caching at base stations; Fig. 1; Pg. 6401, “...For each content s, the data is divided into Ms original packets. The BSs cache these encoded packets which are constructed by random linear coding of the original packets...”).
Wang also doesn’t disclose, but Zhang teaches:
detecting a number for splitting one piece of content (Abstract, “...The number of blocks into which the file is to be split is calculated using a preset formula according to a capacity of a send buffer of a memory of the electronic device and also a calculated probability of availability of a transmitting channel...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the edge caching at the base stations as taught by Wang with the inclusion of the preset formula for calculating the split of the file according to a capacity of a send buffer of a memory of the electronic device and also a calculated probability of availability of a transmitting channel as taught by Zhang because large amounts of data to be processed efficiently by splitting files into smaller pieces that are delivered gradually to end users, rather than transferring files all at once. 

wherein detecting the number is performed based on an average amount of storage of the edge nodes for the content (Pg. 3, “...We impose an average capacity constraint on the number of chunks stored in a caching device, where the average is over the caching devices...”)
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the edge caching at the base stations and the preset formula for calculating the split of the file according to a capacity of a send buffer of a memory of the electronic device and also a calculated probability of availability of a transmitting channel as taught by Wang and Zhang with the inclusion of imposing an average capacity constraint on the number of chunks stored in a caching device, where the average is over the caching devices as taught by Avrachenkov because the preset formula for splitting the file can account for more than one edge node, which have identical capacities.

Regarding claim 2, Wang-Zhang-Avrachenkov discloses the method of claim 1. Wang in view of Zhang also doesn’t teach, but Arvachenkov teaches:
	wherein the detecting of the number is performed on a radius of an edge cell area in which coverage area of the edge nodes (Pg. 6, “...P(n caches within radius r) = xn/n! * e-x ...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the edge caching at the base stations and the preset formula for calculating the split of the file according to a capacity of a send buffer of a memory of the electronic device and also a calculated probability of availability of a transmitting channel as taught by Wang and Zhang with the inclusion of imposing an average capacity constraint on the number of chunks stored in a caching device, where the average is over the caching devices as taught by Avrachenkov because the preset formula for splitting the file can account for more than one edge node, which have identical capacities.

Regarding claim 3, Wang-Zhang-Avrachenkov discloses the method of claim 1, however Avrachenkov teaches: 
	wherein the number is detected as 1, 2 based on the average amount of storage (Pg. 12, “...N = 1...”).


Regarding claim 4, Wang-Zhang-Avrachenkov discloses the method of claim 1. Wang in view of Zhang also doesn’t teach, but Avrachenkov teaches:
	the number is detected as one of 1, 2 when the average amount of storage exceeds 2 (Figure 5 shows N = 50; Pg. 12, “...N = 1...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the edge caching at the base stations and the preset formula for calculating the split of the file according to a capacity of a send buffer of a memory of the electronic device and also a calculated probability of availability of a transmitting channel as taught by Wang and Zhang with the inclusion of imposing an average capacity constraint on the number of chunks stored in a caching device, where the average is over the caching devices as taught by Avrachenkov because the preset formula for splitting the file can account for more than one edge node, which have identical capacities.

Regarding claim 5, Wang-Zhang-Avrachenkov discloses the method of claim 1, however Wang teaches:
	wherein the edge nodes transmit the stored packets to a user equipment (UE) within the edge cell area in response to a request from the UE (Fig. 1).

Regarding claim 9, Wang-Zhang-Avrachenkov discloses the method of claim 1, however Wang teaches:
wherein the electronic device is implemented in any one of the edge nodes (e.g. Base stations; Fig. 1) or a macro base station (BS) (the claim elements are recited in the alternative where only one of two options is required to teach the instant claim).

Regarding claim 11, Wang discloses:
	An electronic device (e.g. base station; Fig. 1), comprising:
	a processor (e.g. base station has a processor; Fig. 1),
	a communication module (e.g. base station has an antenna; Fig. 1) connected to the processor (e.g. base station has a processor; Fig. 1),
	wherein the processor is configured to:
allowing a plurality of edge nodes to split and store some of the packets split from the content (e.g. edge caching at base stations; Fig. 1; Pg. 6401, “...For each content s, the data is divided into Ms original packets. The BSs cache these encoded packets which are constructed by random linear coding of the original packets...”).
Wang also doesn’t disclose, but Zhang teaches:
detecting a number for splitting one piece of content (Abstract, “...The number of blocks into which the file is to be split is calculated using a preset formula according to a capacity of a send buffer of a memory of the electronic device and also a calculated probability of availability of a transmitting channel...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the edge caching at the base stations as taught by Wang with the inclusion of the preset formula for calculating the split of the file according to a capacity of a send buffer of a memory of the electronic device and also a calculated probability of availability of a transmitting channel as taught by Zhang because large amounts of data to be processed efficiently by splitting files into smaller pieces that are delivered gradually to end users, rather than transferring files all at once. 
Wang in view of Zhang also doesn’t disclose, but Avrachenkov teaches:
wherein detecting the number is performed based on an average amount of storage of the edge nodes for the content (Pg. 3, “...We impose an average capacity constraint on the number of chunks stored in a caching device, where the average is over the caching devices...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the edge caching at the base stations and the preset formula for calculating the split of the file according to a capacity of a send buffer of a memory of the electronic device and also a calculated probability of availability of a transmitting channel as taught by Wang and Zhang with the inclusion of imposing an average capacity constraint on the number of chunks stored in a caching device, where the average is over the caching devices as taught by Avrachenkov because the preset formula for splitting the file can account for more than one edge node, which have identical capacities.

With regard to claim 12, the instant claim present additional claim limitations similar to those of claim 2 and are rejected for similar reasons as claim 2.
	
With regard to claim 13, the instant claim present additional claim limitations similar to those of claim 3 and are rejected for similar reasons as claim 3.

With regard to claim 14, the instant claim present additional claim limitations similar to those of claim 4 and are rejected for similar reasons as claim 4.

With regard to claim 15, the instant claim present additional claim limitations similar to those of claim 5 and are rejected for similar reasons as claim 5.

With regard to claim 19, the instant claim present additional claim limitations similar to those of claim 9 and are rejected for similar reasons as claim 9.

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Non-Patent Literature: Edge Caching at Base Stations With Device-to-Device Offloading;” Published January 9, 2017) in view of Zhang (US 2017/0346881) and Avrachenkov et al. (Non-Patent Literature: “Optimization of Caching Devices with Geometric Constraints;” Published January 4, 2018), as applied to claim(s) 1-3, 4-5, 9, 11-13, 14-15, and 19, in further view of Yao et al. (US 2015/0208120), hereafter referred to as “Yao”.

Regarding claim 6, Wang-Zhang-Avrachenkov discloses the method of claim 1. Wang in view of Zhang and in further view of Avrachenko also doesn’t disclose, but Yao teaches:
wherein the detecting of the number is performed so that an average amount of information by which the UE is capable of receiving content from the edge nodes approaches a predetermined maximum value ([0017], “...the buffer size may be determined based on data transmission speeds between user device 210 and content delivery system 230...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the edge caching at the base stations and the preset formula for calculating the split of the file according to a capacity of a send buffer of a memory of the electronic device and also a calculated probability of availability of a transmitting channel and imposing an average capacity constraint on the number of chunks stored in a caching device, where the average is over the caching devices as taught by Wang, Zhang, and Avrachenkov with the inclusion of buffer size determined based on data transmission speeds between the user device and the content delivery system because the preset formula for file splitting can account for overflow of data.

With regard to claim 16, the instant claim present additional claim limitations similar to those of claim 6 and are rejected for similar reasons as claim 6.

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Non-Patent Literature: Edge Caching at Base Stations With Device-to-Device Offloading;” Published January 9, 2017) in view of Zhang (US 2017/0346881) and Avrachenkov et al. (Non-Patent Literature: “Optimization of Caching Devices with Geometric Constraints;” Published January 4, 2018), as applied to claim(s) 1-3, 4-5, 9, 11-13, 14-15, and 19, in further view of Ando (US 2005/0141463), hereafter referred to as “Ando”.

Regarding claim 7, Wang-Zhang-Avrachenkov discloses the method of claim 1. Wang in view of Zhang and in further view of Avrachenkov also doesn’t teach, but Ando teaches:
wherein the number is differently detected based on a signal to interference ratio (SIR) from the edge nodes (e.g. base station; Fig. 3, As a note, Wang teaches multiple base stations communicating with each other. See Fig. 1) to the UE (e.g. mobile device; Fig. 3; [0072], “Further, the transmission condition detecting device 202 and the transmission rate detecting device 203 are connected to a maximum rate control information determining device 204 for determining maximum rate control information of each channel (CH1, CH2, CHn);” [0105], “The system collects transfer requests and transmission status results from plural users and utilizes them to decide the maximum rate;” [0106], “...In the maximum rate decision procedure (a loop routing from the step 410 to the step 414), the transmission status detection device 202 calculates a SIR (Signal to Interference power Ratio) based on the carrier wave level and the interference wave level...The transmission rate detection device 203 detects the current transmission rate of a channel and a data transfer packet size generated at the transmission rate...;” [0109], “When it is judged that the data size required by the user A agrees with an allowable maximum rate, the user A starts to transfer a data packet (step 406),” As a note, the instant specification discloses: [0030], “...a maximum amount of transmission which may be simultaneously achieved by the min (j Ni) edge nodes 120 have a high SIR value...” Also, the instant specification discloses: [0028], “...maximum amount of transmission by which the edge nodes 120 can transmit content to the UE 110 through cooperation may be ¾ (= ¼*3) of the i-th content...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the edge caching at the base stations and the preset formula for calculating the split of the file according to a capacity of a send buffer of a memory of the electronic device and also a calculated probability of availability of a transmitting channel and imposing an average capacity constraint on the number of chunks stored in a caching device, where the average is over the caching devices as taught by Wang, Zhang, and Avrachenkov with the inclusion of determining the maximum rate based on 

With regard to claim 17, the instant claim present additional claim limitations similar to those of claim 7 and are rejected for similar reasons as claim 7.

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Non-Patent Literature: Edge Caching at Base Stations With Device-to-Device Offloading;” Published January 9, 2017) in view of Zhang (US 2017/0346881) and Avrachenkov et al. (Non-Patent Literature: “Optimization of Caching Devices with Geometric Constraints;” Published January 4, 2018), as applied to claim(s) 1-3, 4-5, 9, 11-13, 14-15, and 19, in further view of Baumann et al. (US 2002/0099844), hereafter referred to as “Baumann”.

Regarding claim 8, Wang-Zhang-Avrachenkov discloses the method of claim 1, however  Baumann teaches:
	wherein the UE receives the stored packets from the edge nodes and restores the content from the received packets ([0035], “Server application 204 transmits the selected number of segments concurrently to client application 206, which should be configured to receive large files in multiple segments utilizing logically distinct transmission processes over the same physical medium and communications path, then combine all segments to reconstruct the original large file 202...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the edge caching at the base stations and the preset formula for calculating the split of the file according to a capacity of a send buffer of a memory of the electronic device and also a calculated probability of availability of a transmitting channel and imposing an average capacity constraint on the number of chunks stored in a caching device, where the average is over the caching devices as taught by Wang, Zhang, and Avrachenkov with the inclusion of the server application transmitting the selected number of segments concurrently to client application, then the client application combines all 

With regard to claim 18, the instant claim present additional claim limitations similar to those of claim 8 and are rejected for similar reasons as claim 8.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Non-Patent Literature: Edge Caching at Base Stations With Device-to-Device Offloading;” Published January 9, 2017) in view of Zhang (US 2017/0346881), Avrachenkov et al. (Non-Patent Literature: “Optimization of Caching Devices with Geometric Constraints;” Published January 4, 2018), and Baumann et al. (US 2002/0099844), as applied to claim(s) 8 and 18, in further view of Lau et al. (US 2015/0142914), hereafter referred to as “Lau”.

Regarding claim 10, Wang-Zhang-Avrachenkov-Baumann discloses the method of claim 1. Wang in view of Zhang, Avrachenkov, and in further view of Baumann also doesn’t teach, but Lau teaches:
	wherein the UE (e.g. element 532; Fig. 5) further receives a remainder of the packets from the macro BS (e.g. element 512; Fig. 5) if the edge nodes store some of the packets (e.g. elements 512, 514, 516; Fig. 5; [0035], “...For instance, the mobile devices can connect to a macro or pico base station and request a content file from a network..”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the edge caching at the base stations and the preset formula for calculating the split of the file according to a capacity of a send buffer of a memory of the electronic device and also a calculated probability of availability of a transmitting channel, imposing an average capacity constraint on the number of chunks stored in a caching device, where the average is over the caching devices, and the server application transmitting the selected number of segments concurrently to client application, then the client application combines all segments to reconstruct the original large file as taught by Wang, 

With regard to claim 20, the instant claim present additional claim limitations similar to those of claim 10 and are rejected for similar reasons as claim 10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                           
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444